DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,11,12,24-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al.(CN 1355294; 06/26/2002).Li et al. teach a biofertilizer comprising genetic engineered  Enterobacter gergoviae E7 which secrets  plant growth hormone(indole acetic acid, gibberellin, zeatin) in the culture/biofertilizer(delivery system). Li et al. teach application of 5 x 105 cfu of the E7 bacteria to the plant root system. Li et al. teach inoculating amount greater than 1 x 107cfu/ corn seed  with the E7 bacteria which promotes nitrogen fixation. the E7 bacteria has a genetic variation introduced into nifH. Note, compositions are sprayed, injected, etc. A delivery system(e.g., canister, spreader)  is used to accomplish this.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,18-21,23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.(USAN 2011/0183347; 07/28/2011). Hyde et al. abstract, paragraphs 111-113 teach compositions(delivery vehicle comprising one or more modified microorganisms(e.g. Klebsiella) comprising at least one genetic element. Hyde et al. at paragraph 110 teach the at least one modified microorganism is at least one of bacteria, protozoa, rotifers, algae, archaeon, or fungi. Hyde at claim 66 teach the at least one element-modifying microorganism includes at least one of a nitrogen-fixing microorganism, nitrifying microorganism. Hyde et al. at paragraph 276 teach microorganism compositions may be applied in a field by spraying, soaking, injection into the soil, as a seed coating, seedling coating. The bacterial suspensions for application to plants may be approximately 106 to 1011 cells/ml. The administration of bacterial suspensions to a plant part may be at approximately 103 to 106 cells/cm2. Hyde et al. at paragraph 178 teach modified microorganism, and at least one nutrient that encourage plant growth. Hyde at paragraph 180 teaches that at least one environmental medium treatment agent includes at least one plant hormone. The at least one agent includes at least one of an auxin, abscisic acid, cytokinin, ethylene, gibberellin, brassinolide, salicyclic acid, jasmonate, polyamine, plant peptide hormone, nitric oxide, strigolactone.  Hyde et al. paragraphs 286 teach modified S. lividans bacteria capable of producing acetoin are administered to at least one environmental medium and being sprayed onto soil as a spore suspension in water at a rate of approximately 106-10Hyd colony forming units (CFU) per gram of soil. It would have been obvious for an Artisan in the field to add a plant hormone such as strigolactone to the composition comprising the modified microorganism because Hyde et al.’s recommends such addition. Although Hyde et al. do not explicitly teach a single composition comprising one or more genetically modified microorganisms(remodeled bacteria) and a plant growth hormone(strigolactone). However, Hyde et al. do suggest a single composition comprising one or more genetically modified microorganism(remodeled bacteria) and a plant growth hormone rendering the claims in the rejection obvious. Note, composition are sprayed, injected, etc. A delivery system(e.g., canister, spreader)  is used to accomplish this.

Claim(s) 1-4,7,23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al.(USAN 20090068159; 03/12/2009).Baum et al. at paragraph 4 teach one or more genetically engineered B. thuringiensis(remodeled bacteria) expresses insecticidal activity to target pest and is approved for agricultural topical insecticidal application composition(delivery system). Baum et al. at paragraph 20 teach that application of the composition can be to plant seeds and that the composition can include a plant growth hormone. Baum et al. do not explicitly teach a single composition comprising one or more genetically engineered B. thuringiensis(remodeled bacteria) and a plant growth hormone. However, Baum et al. do suggest a single composition comprising one or more genetically engineered B. thuringiensis(remodeled bacteria) and a plant growth hormone rendering the claims in the rejection obvious. Note, composition are sprayed, injected, etc. A delivery system(e.g., canister, spreader)  is used to accomplish this.


Claims 1-5,7,8,11-21,23-26 is/are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 20200087221 which has a common Assignee with the instant application. Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. Temme et al. teach exposing plants to a plurality of one or more genetically modified bacteria(nifA) at 105 cfu per gram of weight of the plant. See abstract and paragraphs 12,13,19. The Genetic variations introduced into one or more genes or noncoding bacteria polynucleotide nitrogen fixation/assimilation genetic regulatory  network. Temme et al. at paragraphs 132-134 teach that plant growth hormones including cytokinis, auxins can be combined with the genetic modified bacteria being exposed to plants. Temme et al. at paragraph 9 teach one or more genetic variations comprise an introduced control sequence linked to genes of Nitrogen fixation/ assimilation genetic regulatory network. Temme et al. at paragraph 13 teach genetic variation of bacteria(e.g.Klebsiella) comprising heterologous regulatory sequences. Temme et al. at paragraph 22 teaches coating seed with the genetically modified bacteria. Temme et al. at paragraph at paragraph 132-133 teach application of compositions comprising the genetically modified bacteria to soil/furrow. Temme et al. do not explicitly teach a single composition comprising one or more genetically engineered remodeled bacteria and a plant growth hormone(cytokinis, auxins). However, Temme et al. do suggest a single composition comprising one or more genetically engineered (remodeled) bacteria and a plant growth hormone rendering the claims in the rejection obvious. Note, composition are sprayed, injected, etc. A delivery system(e.g., canister, spreader)  is used to accomplish this.
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-5,7,8,11-21,23-26 is/are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 20180297906 which has a common Assignee with the instant application. Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. Temme et al. teach exposing plants to a plurality of one or more genetically modified bacteria(nifA) at 105 cfu per gram of weight of the plant. See abstract and paragraphs 12,13,19. The Genetic variations introduced into one or more genes or noncoding bacteria polynucleotide nitrogen fixation/assimilation genetic regulatory  network. Temme et al. at paragraphs 132-134 teach that plant growth hormones including cytokinis, auxins can be combined with the genetic modified bacteria being exposed to plants. Temme et al. at paragraph 9 teach one or more genetic variations comprise an introduced control sequence linked to genes of Nitrogen fixation/ assimilation genetic regulatory network. Temme et al. at paragraph 13 teach genetic variation of bacteria(e.g.Klebsiella) comprising heterologous regulatory sequences. Temme et al. at paragraph 22 teaches coating seed with the genetically modified bacteria. Temme et al. at paragraph at paragraph 132-133 teach application of compositions comprising the genetically modified bacteria to soil/furrow. Temme et al. do not explicitly teach a single composition comprising one or more genetically engineered remodeled bacteria and a plant growth hormone(cytokinis, auxins). However, Temme et al. do suggest a single composition comprising one or more genetically engineered (remodeled) bacteria and a plant growth hormone rendering the claims in the rejection obvious. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1-5,7,8,11-21,23-26 is/are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 2018002243 which has a common Assignee with the instant application. Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. Temme et al. teach exposing plants to a plurality of one or more genetically modified bacteria(nifA) at 105 cfu per gram of weight of the plant. See abstract and paragraphs 12,13,19. The Genetic variations introduced into one or more genes or noncoding bacteria polynucleotide nitrogen fixation/assimilation genetic regulatory  network. Temme et al. at paragraphs 132-134 teach that plant growth hormones including cytokinis, auxins can be combined with the genetic modified bacteria being exposed to plants. Temme et al. at paragraph 9 teach one or more genetic variations comprise an introduced control sequence linked to genes of Nitrogen fixation/ assimilation genetic regulatory network. Temme et al. at paragraph 13 teach genetic variation of bacteria(e.g.Klebsiella) comprising heterologous regulatory sequences. Temme et al. at paragraph 22 teaches coating seed with the genetically modified bacteria. Temme et al. at paragraph at paragraph 132-133 teach application of compositions comprising the genetically modified bacteria to soil/furrow. Temme et al. do not explicitly teach a single composition comprising one or more genetically engineered remodeled bacteria and a plant growth hormone(cytokinis, auxins). However, Temme et al. do suggest a single composition comprising one or more genetically engineered (remodeled) bacteria and a plant growth hormone rendering the claims in the rejection obvious. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1-4,7-26 is/are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 20200331820 but using Provisonal Application 62/577149 filed 10/25/2017 which has a common Assignee with the instant application. Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. Tamsir et al. teach genetically modified bacteria(glnD, Kosakonia sacchari, and/or Klebsiella variicola) which can be used as a seed treatment. See abstract, paragraphs 115, 223. Tamsir et at paragraph 253 teach that the seed can be herbicide tolerant. Tamsir et al. at paragraph 223 teach application of the genetically modified bacteria as a seed treatment. Tamsir et al. at paragraph 5 teach, “provides a genetically engineered bacterium comprising altered expression of rpoN” . “The genetically engineered bacterium is able to fix atmospheric nitrogen in the presence of exogenous nitrogen.” Tamsir et al. teach genetically engineered bacterium(NifA) discloses a modification in a nitrogen fixation genetic network. The genetically engineered bacterium has a modification in a nitrogen assimilation genetic network. Tamsir teaches a method of increasing the amount of atmospheric derived nitrogen in a plant, involving contacting the plant with a plurality of said genetically engineered bacterium. Tamsir et al. at paragraph 223 teach the nitrogen fixation and assimilation genetic regulatory network include polynucleotides encoding genes and non-coding sequences that direct, modulate, and/or regulate microbial nitrogen fixation and/or assimilation and may contain the polynucleotide sequences of the nif cluster (e.g., nifA, nifB, nifC, . . . nifZ). Tamsir et al. paragraph 87 teach a promoter is operably linked with a coding sequence when it can regulate the expression of a coding sequence. Tamsir et al. at paragraph 205 teach that Gene clusters can be re-engineered to generate functional products in heterologous regulatory system. Tamsir et al. at paragraph 250 teach that additives(plant growth regulators) such as auxins, gibberellins, cytokinins, ethylene, and abscisic acid can be combined with the plurality of engineered microbes.  Tamsir et al. do not explicitly teach a single composition comprising one or more genetically engineered remodeled bacteria and a plant growth hormone(auxins, gibberellins, cytokinins, ethylene, and abscisic acid). However, Temme et al. do suggest a single composition comprising one or more genetically engineered (remodeled) bacteria and a plant growth hormone rendering the claims in the rejection obvious. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-26 of copending Application No. 17576106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim to similar composition/methods the difference is that ‘106 make claim to the species stigolactone which falls within the broad claimed language “plant hormone” recited in the instant claims. The species stigolactone recited in the USAN ‘106 claims renders obvious the broad claim to plant hormone recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Election Status
The Elected invention comprising Kosakonia and strigolactone is allowable.  
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616